 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 7

 8   URBAN LEAGUE VILLAGE LLC,

 9                             Plaintiff,                 CASE NO. 2:21-cv-00536 MJP

10          v.                                            ORDER GRANTING
                                                          APPLICATION TO PROCEED IN
11   OMARI TAHIR-GARRETT a/k/a OMARI                      FORMA PAUPERIS
     TAHIR a/k/a JAMES C GARRETT,
12
                               Defendant.
13
            Defendant’s application to proceed in forma pauperis (Dkt. 1) is GRANTED under 28
14
     U.S.C § 1915(a)(1). The Court recommends the complaint be reviewed under 28 U.S.C. §
15
     1915(e)(2)(B) before issuance of summons.
16
            The Clerk shall provide a copy of this Order to plaintiff and to the Honorable Marsha J.
17
     Pechman.
18
            DATED this 30th day of April, 2021.
19

20
                                                         A
                                                         BRIAN A. TSUCHIDA
21                                                       United States Magistrate Judge
22

23



     ORDER GRANTING APPLICATION TO
     PROCEED IN FORMA PAUPERIS - 1
